             Case 2:19-cv-02050-JR       Document 34        Filed 08/18/20      Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



ERNEST LEE DEAN,                                        Case No. 2:19-CV-2050-JR

Plaintiff,                                              OPINION AND ORDER ON MOTION TO
v.                                                      DISMISS OR MAKE MORE DEFINITE
                                                        THE AMENDED COMPLAINT
DRAVIS, RUTHVEN, SMITH, GULICK,
HEMPHILL, KOLTES, CLEMENTS,
DIGIULIO, CAIN and PETERS,

Defendants.
___________________________________
RUSSO, Magistrate Judge:

                                          BACKGROUND

        Plaintiff Ernest Lee Dean (“Plaintiff”), an inmate at Snake River Correctional Facility,

filed this pro se action against defendants Dravis, Ruthven, Smith, Gulick, Hemphill, Koltes,

Clements, Digiulio, Cain, and Peters (collectively, “Defendants”) alleging supervisory liability,

deliberate indifference to medical needs, and violation of his right to substantive due process

under 42 U.S.C § 1983. Defendants filed a motion to dismiss defendants Cain and Peters, as well

as plaintiff’s first, second, third, and fifth claims under Fed. R. Civ. P. 12(b)(6). In the




1 OPINION AND ORDER
           Case 2:19-cv-02050-JR         Document 34        Filed 08/18/20      Page 2 of 5




alternative, defendants move to make plaintiff’s claims two, three, and five more definite. That

motion is now before the Court. For the reasons set forth below, defendants’ motion to dismiss is

granted.

                                    STANDARD OF REVIEW

        To survive a motion to dismiss for failure to state a claim upon which relief can be

granted, a plaintiff’s factual allegations must be sufficient to raise a right to relief above the

speculative level. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). While a complaint need

not make detailed factual allegations, a complainant must provide the grounds of his entitlement

to relief using “more than labels and conclusions.” Id., at 545 (“a formulaic recitation of a cause

of action’s elements will not do.”).

                                            DISCUSSION

1. Plaintiff’s First Claim for Relief is Time-Barred

        Defendants argue that plaintiff’s first claim, which alleges supervisory liability for

deliberate indifference against defendants Dravis, Ruthven, and Smith, should be dismissed

because it is barred by the statute of limitations. The statute of limitations on a § 1983 claim is

governed by the statute of limitations for personal injury torts in the state where the claim arises.

See, e.g., Wallace v. Kato, 549 U.S. 384, 387 (2007). In Oregon, the statute of limitations for

personal injury torts is two years. O.R.S. 12.110(1).

        Here, plaintiff’s alleged injury from mental health psychosis, which forms the basis of

this complaint, occurred on April 15, 2016. Although the two-year statute of limitations is tolled

through the grievance and appeal process, Brown v. Valoff, 422 F.3d 926, 942 (9th Cir. 2005),

plaintiff fully exhausted the grievance process through ODOC by April 4, 2017. (Plaintiff’s Ex.

15). Plaintiff filed this action on December 18, 2019. Plaintiff’s first claim is thus time-barred.




2 OPINION AND ORDER
            Case 2:19-cv-02050-JR         Document 34       Filed 08/18/20     Page 3 of 5




2. Plaintiff’s Supervisory Liability Claims

          Plaintiff’s Amended Complaint alleges several claims against defendants under a

respondent superior liability theory. Section § 1983, however, does not provide for respondeat

superior liability. Ashcroft v. Iqbal, 556 U.S. 662 at 676 (2009). Simply being in a supervisory

position does not impart liability on a defendant under Section § 1983, therefore several of

plaintiff’s allegations fail to state a claim under Fed. R. Civ. P. 12(b)(6) and is dismissed.

          A. Claims against Defendants Cain and Peters

          Plaintiff names Brad Cain and Colette Peters as defendants in this action and discusses

them in the context of his supervisory liability claims. Plaintiff however alleges only that

plaintiff wrote a letter to Cain and Peters describing his chronic pain and requesting relief. In his

Response to Defendants’ motion to dismiss, plaintiff concedes that he does not bring any claims

against these defendants. On this record, defendants Cain and Peters are dismissed from this

action.

          B. Claims against Defendants Dravis, Ruthven, and Smith

          Plaintiff’s first claim alleges unconstitutional conditions of confinement against

defendants Dravis, Ruthven, and Smith for the actions of their subordinates. Plaintiff’s claim also

asserts that Dr. Clark’s treatment injured plaintiff, and that Dravis, Ruthven, and Smith’s

supervision allowed Dr. Clark to perpetuate plaintiff’s constitutional injuries. Plaintiff thus

appears to allege a claim for deliberate indifference to his medical needs. See Rodriguez v.

County of Los Angeles, 891 F.3d 776 (9th Cir. 2018).

          To state a claim against Dravis, Ruthven, and Smith as supervisors of Dr. Clark’s actions

– whether under a condition of confinement theory or a theory of deliberate indifference to




3 OPINION AND ORDER
          Case 2:19-cv-02050-JR         Document 34        Filed 08/18/20     Page 4 of 5




medical needs – plaintiff must allege that these three defendants had more than inferential

knowledge of their subordinate’s actions or the conditions of plaintiff’s confinement.

       Here, plaintiff’s pleadings indicate that Dr. Ruthven did not have personal knowledge of

the unconstitutional actions alleged by plaintiff. Because defendant Ruthven did not know any

facts of the unconstitutional actions of his subordinate, the supervisory liability claim against him

must fail. Twombly, 550 U.S. at 544.

       Further, plaintiff failed to plead facts alleging defendants Dravis and Smith knew of any

unconstitutional conditions of confinement or actions of Dr. Clark. Instead, plaintiff indicates

only that Dravis received and responded to a grievance appeal. Defendants Dravis and Smith are

dismissed from this claim.

       C. Second Claim for Relief against Defendant Dravis

       In his second claim for relief, plaintiff alleges defendant Dravis is liable for the actions of

Dr. Evans under a supervisory liability theory. As alleged in the Complaint, Dravis was provided

fraudulent information from plaintiff’s treating doctor, Dr. Evans. Under these facts, Dravis

would neither know nor have reason to know about the actions that gave rise to plaintiff’s

constitutional claims. Dravis would thus lack any knowledge of unconstitutional actions of his

subordinate Dr. Evans. Plaintiff’s second claim for relief against defendant Dravis is therefore

dismissed. Twombly, 550 U.S. at 544.

       D. Third Claim for Relief against Defendant Smith

       Plaintiff’s third claim alleges supervisory liability against defendant Smith. After

reviewing the entire record, however, the Court finds that plaintiff fails to plead facts indicating

that subordinates of Smith perpetrated constitutional violations. Further, plaintiff failed to plead

facts to establish that Smith was aware of any subordinate’s unconstitutional behavior and failed




4 OPINION AND ORDER
          Case 2:19-cv-02050-JR          Document 34         Filed 08/18/20      Page 5 of 5




to act. Because plaintiff has failed to allege facts to state a claim of supervisory liability, his third

claim is dismissed.

3. Fifth Claim for Relief: Substantive Due Process

        In his fifth claim for relief, plaintiff alleges defendants deprived him of the liberty interest

in purchasing healthcare from a private provider. Under OAR 291-124-0085(1)(a)-(b), an

inmate’s liberty interest in requesting healthcare from private practitioners is qualified upon (1)

“having sufficient funds to pay for the purchase of care BEFORE the treatment is scheduled

unless other financial arrangements have been made[;]” and (2) the treatment plan and follow up

care must be approved by the chief medical officer of SCRI.

        Here, plaintiff did not possess the requisite funds to be approved for medical care outside

ODOC. (Doc. 24 at 139). Thus, any state-created liberty interest in self-purchasing medical care

did not vest because plaintiff did not qualify to self-purchase medical care on the private market.

On this record, plaintiff fails to state a claim for substantive due process, therefore, his fifth

claim is dismissed.


                                           CONCLUSION

        For the foregoing reasons, defendants’ motion to dismiss (doc. 31) is granted. Plaintiff’s

First, Second, Third, and Fifth claims (doc. 24) are dismissed. Defendants Cain and Peters are

dismissed from this action.

        DATED this 18th day of August, 2020.




                                                   /s/ Jolie A. Russo
                                        ___________________________________
                                                     Jolie A. Russo
                                              United States Magistrate Judge




5 OPINION AND ORDER
